Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


MARY ALVAREZ, JOANNA AVRITT,
PETER GARCIA, GLORIA RIVERA,
YVONNE RIVERA, AND NORA
SANCHEZ,


                            Appellants,

v.

THOMAS EMERY, BESS SIRMON
FJORDBAK, YOLANDA MACIAS,
RUTH SCHULTZ MORRIS, ROBERT
W. NILAND, ALBERT G. ROSENBERG,
RICARDO A. TEJEDA, MARIA
FERNANDA URBINA, AND BETTE A.
VISNIEWSKI,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 

§
 
§
 
 § 

No. 08-11-00140-CV

Appeal from the

384th District Court
of El Paso County, Texas

(TC# 2011-1140)



MEMORANDUM OPINION

	Pending before the Court is Appellants' and Appellees'agreed motion to dismiss this appeal
pursuant to Tex. R. App. P. 42.1 because the parties have compromised and settled all claims among
them.  We grant the motion and dismiss the appeal.  Pursuant to the parties' agreement, we assess
costs against the party incurring same.  See Tex. R. App. P. 42.1(d) (absent agreement of the parties,
the court will tax costs against the appellant).

						GUADALUPE RIVERA, Justice
October 26, 2011

Before McClure, C.J., Rivera, J., and Antcliff, J.